Per Curiam.
The judgment of the Supreme Court should be affirmed, for tiie reasons given in the opinion of Mr. Justice Trenchard in the first of the above cases in that court.
Appellant Baker makes the additional point, not discussed by the Supreme Court, that the retention of his certified check deposited as a guarantee, when the cheeks of all other competing bidders were returned to them, amounted in law to an acceptance of the Baker bid and bound the county to proceed with the contract. We cannot take this view. The retention of Baker’s check went with the resolution purporting, by a vote of six to three, to award him the contract, and certainly gave that attempt no additional efficacy. The fact that by consent of parties, or misapprehension of the correctness of the legal situation, the check remained with the freeholders, conferred no rights on the bidder except to have the check back.
For affirmance — Tits Chancellor, Chief Justice, Swayze, Parker, Bergen, Minturn, Kaitsch, White, Heppenhetmer, Williams, Gardner, JJ. 11.
For reversal—1STone.